DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/27/2021 has been entered.

Status of the Claims
Claims 1, 2, 7, 10, 13, 16, 22, 24, 28, 32-33, 36, 42, 45, 50, 53, 57, 60, 63, 69, 73, 74, 77 and 87-88 are pending/ claims 3-6, 8-9, 11-12, 14-15, 17-21, 23, 25-27, 29-31, 34-35, 37-41, 43-44, 46-49, 51-52, 54-56, 58-59, 61-62, 64-68, 70-72, 75-76 and 78-68 are canceled; claims 87 and 88 are newly added; claim 69 is amended.
Upon reconsideration, previously withdrawn claims of 1, 2, 7, 22 and 24 are examined below. 


Priority
Acknowledgment is made of the present application as a proper National Stage (371) entry of PCT Application No. PCT/US15/37060, filed 06/23/2015, which claims benefit under 35 U.S.C. 119(e) to provisional application No. 62/016,023, filed 06/23/2014.

Withdrawn Objections/Rejections
The previous objection to claim 69 is withdrawn; claim 1 is not withdrawn and is examined below.
The previous rejections of claims under 35 U.S.C. 102 and 35 U.S.C. 103 are withdrawn. See new grounds set forth in detail below.
	
Claim Interpretation
Regarding claim 1, the claim language recites “a purified peptide comprising at least seven contiguous amino acids of an epitope derived from a Rpp38 subunit of a Th/To complex, wherein said epitope comprises an amino acid sequence selected from the group consisting of SEQ ID NOS: 35, 36, 49, 53, and 85-92, or a variant thereof, and wherein the peptide does not comprise the full length Rpp38 subunit”.
	The recited language fails to specifically identify the specific amino acid residues (sequences) that make up the epitope, rather the claim indicates the epitope “comprises an amino 
	The present claim language is directed to any peptide having at least 7 contiguous residues of any of SEQ ID Nos. 35, 36, 49, 53 or 85-92.
	 Claim 69 as amended recites “a peptide comprising at least seven contiguous amino acids from a sequence selected from the group consisting of amino acids from a sequence selected from the group consisting of SEQ ID NOS: 35, 36, 49, 53, and 85-92, wherein the peptide does not comprise the full length Rpp38 subunit. While the amended claim language at 69 does further recite the closed language “consisting of”, the claim is still no limited to any of the peptides of these sequences, rather the claims encompass any peptide comprising at least 7 contiguous amino acid residues from any of these sequences (all of which are longer than 7). The claim is not limited to any particular 7 contiguous residues (does not limit to any particular portion of said sequences). 

Claim Objections
Claims 1 and 77 are objected to because of the following informalities:  
Claim 1 recites the abbreviations “Rpp38” (which appears to represent Ribonuclease P protein subunit p38) and “Th/To complex”. 
Claim 77 recites the abbreviations “SSc”, “RA”, “ILD” and “lcSSc” at step (iii). 
.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 7, 22, 24, 69, 73, 74, 77 and 87-88 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed. The MPEP lists factors that can be used to determine if sufficient evidence of 
2163.
Claim 1 is directed to a purified peptide comprising at least seven contiguous amino acids of an epitope derived from a Rpp38 subunit of a Th/To complex, wherein said epitope comprises an amino acid sequences selected from the group consisting of SEQ ID Nos. 35, 36, 49, 53, and 85-92, or a variant thereof, and wherein the peptide does not comprises a full length Rpp38 subunit.
Further, claim 2 is directed to a purified peptide that exhibits binding to Th/to antibody. Claim 2 recites the purified peptide of claim 1 where in the peptide is as described at i, ii or iii (see each recited in alterative form), and regarding embodiment ii, the claim language specifically recites “said variant comprises an epitope for a Th/To antibody and comprises at least 7 contiguous amino acids having at least 85%, at least 90%, at least 95%, at least 96%, at least 97%, at least 98%, or at least 99% sequence identity with an amino acid sequence selected from the group consisting of SEQ ID NOS: 35, 36, 49, 53, and 85-92”.
See also claim 69 recites purified peptide comprising at least seven contiguous amino acid residues from a sequence selected from the group consisting of the claimed sequences, the purified peptide also described in terms of its function, namely its ability to bind and detect an anti-Th/To antibody in a sample from a subject or in relation to diagnosing autoimmune disease. 
The scope of the claims further covers a genus of purified peptides, namely peptides that must possess certain functional characteristics, namely exhibit binding (comprise an epitope) for Th/To antibody and further which are diagnostic for autoimmune disease (generally, not limited to any particular autoimmune disease). 
Further, it is noted that the language “of a Th/To complex” (claims 1 and 2) as recited suggests that there is a genus of Th/To complex (i.e., more than one Th/To complex). Specifically “a” suggests there are more than one, different Th/To complex. However, it appears that there is only one Th/To complex recognized in the art (that this stands for one specific complex), in particular it appears that the Th/To antigen complex is a multi-protein-RNA complex that consists of several specific components. 
Although the claim language, for example reciting “variant” at claim 1, and at claim 2, limits the genus by providing partial structure (peptide comprises at least 7 contiguous amino acids having at least 85%, at least 90%, at least 95%, at least 96%, at least 97%, at least 98%, or at least 99% sequence identity with an amino acid sequence selected from the group consisting of SEQ ID NOS: 35, 36, 49, 53, and 85-92), the scope of the claims is still quite large as it would encompass various different substitutions, deletions and/or additions relative to SEQ ID Nos. 35, 36, 49, 53 and 85-92. 
This is similarly the case at claim 69, as 69 requires only that the peptide comprises at least 7 contiguous residues from one of the recited sequences. The claim places no limitation on which 7 residues of each sequence are necessary/required in order to meet the functional 
	For example regarding the claims as indicated, the claims are not limited to any particular 7 contiguous amino acids, and SEQ ID Nos. 35, 36, 49, 53 are each 15 amino acid residues long, SEQ ID No. 85 is 21 amino acid residues long, SEQ ID No. 86 is 24 amino acid residues long, SEQ ID No. 87 is 27 amino acid residues long, SEQ ID No. 88 is 25 amino acid residues long, SEQ ID No. 89 is 30 amino acid residues long, SEQ ID No. 90 is 17 amino acid residues long, SEQ ID No. 91 is 18 residues long, and SEQ ID No. 92 is 18 amino acid residues long. 
	Applicant’s originally filed specification at para [0063] indicates that table 3 (at page 55 of the specification) lists the novel epitopes of the Th/To complex identified as this invention, the epitopes identified based on information of the positive peptides of table 2. The claimed sequences appear to be sequences identified by Applicant as epitopes derived from Rpp38 subunit. See at para [0054], Applicant defines the terminology “epitope” as referring to the site on the surface of a protein or an antigen molecule to which an antibody or functional fragment thereof binds to; and further based on para [0054], it appears the claimed sequences are not necessarily the entire epitope, but rather the specific epitope residues (residues involved in binding) are contained within these claimed sequences (see para [0054], “an epitope derived from Rpp25 contains the amino acid sequence of the site on the surface of Rpp25 to which an antibody or functional fragment thereof binds, and the amino acid sequence of the epitope is part of the amino acid sequence of Rpp25”).
	Regarding the seven necessary amino acids for binding as suggested by the claim language, the guidance provided by the original specification at para [0063] is that the seven amino acid residues are those of SEQ ID No. 105 of Rpp25 (SEQ ID No. 1) which do not 
SEQ ID NO. 35: Lys Thr Ser Leu Asn Asn Pro Tyr Ile Ile Arg Trp Ser Ala Leu (Rpp38)
SEQ ID NO. 36: Met His Phe Ile Leu Gln Thr Leu Glu Asp Arg Leu Lys Ala Ile (Rpp38)
SEQ ID NO. 49:Arg Lys Gln Leu Ala Ile Gly Val Asn Glu Val Thr Arg Ala Leu
SEQ ID NO. 53: Phe Lys Lys Asn Thr Thr Asp Phe Val Asp Glu Val Arg Ala Ile 
SEQ ID NO. 85: Ser Gln Asp Arg Glu Leu Leu Asp Thr Ser Phe Glu Asp Leu Ser Lys Pro Lys Arg Lys Leu 
SEQ ID NO. 86:Pro Tyr Ile Ile Arg Trp Ser Ala Leu Glu Ser Glu Asp Met His Phe Ile Leu Gln Thr Leu Glu Asp Arg 
SEQ ID NO. 87: Thr Asp Ala Lys Gln Gln Val Ser Gly Trp Thr Pro Ala His Val Arg Lys Gln Leu Ala Ile Gly Val Asn Glu Val Thr 
SEQ ID NO. 88:Ile Glu Asp Lys Lys Lys Lys Asn Lys Thr Pro Phe Leu Lys Lys Glu Ser Arg Glu Lys Cys Ser Ile Ala Val 
SEQ ID NO. 89:Ile Ser Glu Asn Leu Lys Glu Lys Lys Thr Asp Ala Lys Gln Gln Val Ser Gly Trp Thr Pro Ala His Val Arg Lys Gln Leu Ala Ile
SEQ ID NO. 90:Glu Arg Ile Ala Pro Val Ile Gly Leu Lys Cys Val Leu Ala Leu Ala Phe
SEQ ID NO. 91:Asp Thr Ser Phe Glu Asp Leu Ser Lys Pro Lys Arg Lys Leu Ala Asp Gly Arg
SEQ ID NO. 92: Lys Lys Leu Ile Pro Asn Pro Asn Lys Ile Arg Lys Pro Pro Lys Ser Lys Lys Ala Thr Pro Lys Gln

To meet the written description requirement of 35 U.S.C. § 112(a), the specification must disclose a representative number of species that meet both the structural and functional limitations of the genus or the specification and/or the prior art must identify the structural elements that correlate to the claimed function in a manner that demonstrates to one of ordinary skill in the art that Applicant was in possession of the claimed genus at the time the application was filed.
It was known that even small changes in antigen structure can profoundly affect antigen binding interactions.
For example, Harlow & Lane (Harlow, E. and Lane, D., Antibodies: A laboratory manual (1988) Cold Spring Harbor laboratory Press, Cold Spring Harbor, NY, pages 23-26), teach that the loss of a single hydrogen bond can dramatically affect the ability of an antibody to recognize a cognate antigen (see especially page 26, first full paragraph).
Lederman et al., "A single amino acid substitution in a common African allele of the CD4 molecule ablates binding of the monoclonal antibody, OKT4" Mol Immunol. 1991 on the antigen CD4 ablated binding of a monoclonal antibody (see title and abstract). 
Similarly, Colman et al., Research in Immunology, 1994; 145(1): 33-36, teach that amino acid changes in an antigen can effectively abolish antibody antigen binding entirely (see entire document, particularly pages 33-34). 
Brown et al., J Immunol. 1996 May;156(9):3285-91 at 3290 and Tables 1 and 2, describes how a one amino acid change in the VHCDR2 of a particular antibody was tolerated whereas, the antibody lost binding upon introduction of two amino changes in the same region.
Moreover, at the time of the invention, it was recognized that analysis of a given amino acid sequence only provides rough guides as to whether the sequence will bind to an antibody.
See Lesniewski et al. (U.S. 6,596,476 B1) at column 5, lines 40-47, who further teach that there is no invariably predictable way to ensure whether a sequence has immunological activity short of preparing the sequence and testing it in an assay.
As such, it cannot be predicted what sequences comprising at least 7 contiguous amino acids, and even further what sequences having 7 contiguous amino acid residues and having at least 85%, at least 90%, at least 95%, at least 96%, at least 97%, at least 98%, or at least 99% sequence identity with an amino acid sequence selected from the group consisting of SEQ ID NOS: 35, 36, 49, 53, and 85-92 as claimed, would exhibit the claimed binding, namely would contain an epitope for a Th/To antibody and/or be diagnostic as claimed.
While one could test a plurality of peptide sequences having different sequences to determine which, if any, would have epitopes to particular Th/To antibodies as claimed, a mere plan for obtaining the claimed invention is not adequate written description such to convey Applicant was in possession of the entire, extremely large and variable genus as presently Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566 (Fed. Cir. 1997); and Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011)).
Additionally, to meet the written description requirement of 35 U.S.C. § 112(a), the specification must disclose a representative number of species that meet both the structural and functional limitations of the genus or the specification and/or the prior art must identify the structural elements that correlate to the claimed function in a manner that demonstrates to one of ordinary skill in the art that Applicant was in possession of the claimed genus at the time the application was filed.  In the instant case, the specification and/or the prior art must establish which of the enormous number of possible protein sequences that satisfy the structural limitations of the claim are also peptides capable of diagnoses for autoimmune diseases.
In addition to the issues as discussed in detail previously above (specific to the unpredictability that any and all variants bind Th/To antibody, i.e., contain an epitope, as claimed), it is further not predictable that the species of the genus as claimed will be capable of diagnosis of any and all autoimmune diseases. 
Although, regarding Applicant’s actual reduction to practice, the originally filed specification appears to have tested particular purified peptides for the purpose of diagnosis of autoimmune disease, it does not appear any particular species of the claimed genus under examination were screened in relation to the claimed diagnostic results (the specific autoimmune diseases, as related to claim 87).  For example, see para [00221] is Applicant’s examples referring to binding among Applicant’s SSc cohort, Applicant confirmed association with anti-Th/To complex and anti-Rpp25 antibodies-however there is no clear correlation between any particular sequence (structure) and the recited functional limitations such to allow one to readily 
For all of these reasons, the specification does not adequately describe the claimed genus of purified peptide comprising an epitope for, exhibiting binding to, an Th/To antibody or which is used for diagnosis of an autoimmune disease.
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 77 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 77 recites the language “wherein optionally”. More, specifically the claim recites, “a microtiter plate having wells; wherein optionally the microtiter plate is a 96-well plate, a 384-well plate, or a 1536-well plate”. See MPEP 2111.04, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed. In the present case, the recited combination of “wherein” with “optionally” is confusing, specifically it is not clear if the claim intends to limit the microtiter plate to one of those listed at the “wherein clause” or rather if these species listed at the wherein clause are merely recited as optional examples of what the microtiter plate can be (not intended as limiting). For example, it is unclear if the microtiter plate can for example be a different size (other than those recited). 


Claim Rejections - 35 USC § 101
Claims 1, 2, 7, 22, 24, 69, 73, 74, 77, 87 and 88 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature and to natural phenomenon (specifically to a nature-based product), without significantly more. 
Claim 1 recites a purified peptide, namely a peptide comprising at least 7 contiguous amino acids of an epitope derived from a Rpp38 subunit of a Th/To complex, wherein said epitope comprises an amino acid sequence selected from the group consisting of SEQ ID NOS: 35, 36, 49, 53, and 85-92, or a variant thereof; and wherein the peptide does not comprise the full length Rpp38 subunit. The claimed purified peptide is a peptide fragment of a naturally occurring protein, namely Rpp38 of the Th/To complex (see claims 1, 2, 7). 
This judicial exception is not integrated into a practical application because there is no practical application recited in the claim. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed peptides are nature based products that are not markedly different from their naturally occurring counterpart (full length Rpp38 from the Th/To complex).
In particular, the claim language encompasses peptides that are merely fragments of a naturally occurring protein. Although the claim recites “purified fragment”, the claimed peptides could be of any length so long as they are not full-length protein (see the claim language discussed previously in detail above).

Although the claims recite “purified” peptide, Myriad holds that purification “is not an act of invention.” 4 Myriad, 133 S.Ct. at 2117-18). As such, the limitation “purified” fails to amount to significantly more than the naturally occurring counterpart as indicated above.

Even further (regarding claims 22 and 24), the recitation of antibody with the peptide together as a composition is insufficient to give rise to a marked difference in structure or function, insofar as broadly providing the two materials together (for example in solution) in the same article of manufacture merely combines two naturally occurring molecules (the peptide and the autoantibody) but does not change the characteristics of either component in any way except possibly through purification (and Myriad holds that purification “is not an act of invention.” 4 Myriad, 133 S.Ct. at 2117-18). 
The only difference between the claimed peptide(s) and their naturally occurring counterparts is therefore in the cleavage of a peptide bond. Fragmentation or truncation does not give rise to a marked difference in structure. Even though fragmentation or truncation structurally changes a protein from its natural state, the resultant difference (e.g., “broken” bonds) does not alter the sequence of the protein itself. There is no evidence in the originally filed specification that the claimed amino acid sequences have any structural or functional characteristics that are different form the naturally occurring Rpp38 protein.
For these reasons, the claimed fragments comprising 7 contiguous amino acid residues of the claimed sequences, are not markedly different from their naturally occurring counterparts, the full length Rpp38 subunit protein, and so are not significantly more than the judicial exception.

This same reasoning similarly applies at claims 69, 73, 74, 77, 87 and 88 (comprising a peptide as discussed above). The peptide of claim 69 is not markedly different from its naturally occurring counterpart, see as discussed in detail previously above. Providing the peptide as part of a kit as claimed is insufficient to give rise to a marked difference in structure or function. Similarly, the limitation specific to the additionally provide ancillary agent (claims 69, 73, 74), also fail to impose marked difference in the peptides structure or function.
Regarding the limitation of claim 77, claim 77 recites as an optional limitation that the purified peptide is immobilized in one or more wells of the microtiter plate; the addition of an “optional” microtiter plate does not change the characteristics of the peptide, and therefore fails to ensure that the claims are markedly different than naturally occurring peptide. For example, optionally providing the peptides in a microtiter plate as a container does not result in any difference in structure, function or other properties as compared with their naturally occurring counterparts. Moreover, “peptide is immobilized in one or more wells”, when this terminology is given its broadest reasonable interpretation, could read on peptide immobilized on other nature based products, such as for example cells, this language does not for example require that the peptides be immobilized to the wells/microtiter plate (merely is immobilized in the well). 
For all of these reasons, the claimed subject matter is ineligible under 35 U.S.C. 101 because the claimed article is a nature-based product not markedly different than its naturally occurring constituent reagent counterparts.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 7 are rejected under 35 U.S.C. 102(a)(1)/(a)2 as being anticipated by Eder et al., Characterization of two scleroderma autoimmune antigens that copurify with human ribonuclease P, Proc. Natl. Acad. Sci. USA, 94, (1997), p. 1101-1106 (IDS entered 12/22/2020).
Regarding claims 1 and 7, Eder et al. anticipates the claimed invention because Eder teach a purified peptide (that is not the full length Rpp38 protein) comprising at least 7 contiguous amino acids of an epitope derived from a Rpp38 subunit of a Th/To complex, the epitope comprising SEQ ID NO. 35 (see for example Eder teach the purified peptide ALNNPYIIR, the peptide having at least 7 contiguous amino acid residues as shown in bold, in common to the epitope of SEQ ID NO. 35, KRSLNNPTIIRWSAL). See Eder et al., at the abstract and at page 1102, col. 2, last paragraph. See also Eder at Figure 4, showing underlined portions corresponding to the tryptic peptide fragments as derived from full length Rpp38.
Further, the purified peptide of Eder anticipates claim 2, see as the peptide of Eder comprises at least 8 amino acid residues. 
Accordingly, one skilled in the art reading Eder would have at once envisaged the purified peptides as presently claimed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Eder et al. in view of Nagele, US PG Pub No. 2013/0157888A1.
Eder teach purified peptide substantially as claimed (see as discussed in detail previously above). 
Although Eder does teach purified peptide fragments containing the residues of epitopes as claimed (see as discussed above, a peptide that binds anti-Th/To antibody), and does teach immunoblot analysis (for example, see at Figure 2), namely analyses which result in antibody (from anti-sera) bound to Rpp38 (see also page 1104, col. 1), Eder is not clearly teaching complex involving the purified peptide as claimed, i.e., is not clearly disclosing that the Rpp38 bound with the antibody is the fragmented peptide and not the full length Rpp38. 
See however, Nagele, who teach techniques for detection of disease related autoantibodies, in particular regarding binding, Nagele teach an autoantigen may comprise a protein antigen, a polypeptide or peptide fragment thereof containing one or more epitopes. 
Although Eder fails to specifically disclose the tryptic fragment of Eder as the peptide in the complex between antibody and peptide, the peptide would have been an obvious variants of the full length protein. In particular, the modification would be a simple substitution of the full length Rpp38 for another art recognized relevant fragment of said full length protein (containing binding region necessary for complex formation). In particular, the prior art differed from the 
Regarding claim 24, the combination of the cited art (modifying fragment for the full Rpp38 subunit) to bind antibody in antisera amounts to the complex in solution.

Claims 69, 73-74, 77 and 87-88 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwana et al., Differences in autoantibody response to Th/To between systemic sclerosis and other autoimmune disease, Ann. Rheum Dis., 61, (2002), p. 842-846 (IDS entered 12/22/2020) in view of Eder et al. and Kipnis et al., The analysis of antinuclear and antinucleolar autoantibodies of scleroderma by radioimmunoprecipitation assay, Arthritis and Rhematism, 33(9) (1990), p. 1431-1437.
Kuwana et al. teach reagent for immunoprecipitation assay to screen for Th/To antibodies, in particular teaching reagent that is 35S Labeled recombinant Rpp38 protein (see for example abstract and page 840, col. 2, para 2, page 844, col. 1, first full paragraph). 
Kuwana fails to teach other immunoprecipitation assay reagents (i.e., ancillary reagent) in addition to their radiolabeled recombinant Rpp38 (although Kuwana does cite reference No. 11, 
Kipnis et al. teach the use of both indirect immunofluorescence and radiolabeled immunoprecipitation assay for the purpose of characterizing autoantibodies (abstract), see at for example page 1432, col. 2, para 2, Immunoprecipitation assay involves radiolabeled reagent. Following the addition of radiolabeled reagent, Kipnis teach the assay technique involves repeated washing, followed by boiling beads in sample buffer, and resolution in 10% SDS-polyacrylamide gels (gels further enhanced in reagent that is 0.5M sodium salicylate). Kipnis supports that the ordinarily skilled artisan at the time appreciates that immunoprecipitation involves additional assay reagent(s) (ancillary reagent), in addition to the radiolabeled reagent. 
However, see Eder et al. as discussed in detail previously above, teaching tryptic fragments of Rpp38, particularly a fragment that reads on the claimed purified peptide comprising 7 contiguous amino acid residues of at least SEQ ID NO. 35 (see discussed previously in detail above). 
It would have been prima facie obvious to have modified purified recombinant full length Rpp38 labeled immunoprecipitation reagent of Kuwana for the tryptic fragment (namely to have substituted the purified peptide fragment for the full length recombinant protein) as taught by Eder, thereby addressing a purified peptide as claimed, for the reasons as discussed previously above (see above analyses, as the same reasoning also applies presently). 
Further, it would have been prima facie obvious to one having ordinary skill that the immunoprecipitation assay of Kuwana involve addition ancillary reagent, for example at least sample buffer or reagent to for wash steps, particularly considering such ancillary reagent are necessary in order to perform immunoprecipitation assays as in Kuwana (see as is taught by 
Regarding the recited language “a kit’, in the present case, the language “kit” is not found to further limit the scope of the claim (at claim 69) beyond requiring the at least two components (i.e., the only clearly recited and required components of the kit). The claim terminology “kit’ does not clearly invoke any additional ingredients or provide antecedent basis for terms appearing in the body of the claim. See MPEP 2111.02. The combination of the cited art teach an immunoprecipitation assay comprising the recited reagents (address the claimed reagents together as part of a single assay). Consequently, when the claim is given its broadest reasonable interpretation, the teachings of Kuwana and the cited art render obvious the claimed kit even through the references do not use this exact terminology in describing the assay, as the combination of the cited art teaches a single assay comprising the claimed constituent reagents of the claimed “kit”. 
Regarding the limitation at the preamble of claim 69, namely “for detecting an anti-Th/To antibody in a sample from a subject or for diagnosing an autoimmune disease”, and further the limitation of claim 87 further limiting the particular autoimmune disease, it is noted that the normal purpose of a claim preamble is to recite the purpose or intended use of the claimed invention. Such statements merely define the context in which the invention operates and usually will not limit the scope of the claim (MPEP 2111.02 and DeGeorge v. Bernier, Fed. Cir. 1985, 226 USPQ 758, 761 n.3). 

In the present case, the reagents as taught by the combination of the cited art would be expected necessarily capable of the same intended use because a material and its properties are inseparable, and in the present case, the reagents taught by the combination of the cited art are structurally (the purified peptide and ancillary reagent as described by the combined prior art) indistinguishable from that which is presently claimed. 
Regarding the limitations of claim 77, see for example the kit further comprising one of (i)-(iv) recited in alternative form, see (ii) recites the kit further comprising “instructions for using the subunits of the kit for detection an anti-Th/To antibody in the sample from the subject or for diagnosing the autoimmune disease”. The recitation of “instructions for use” is not found to be limiting in such a case as this; where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004). See MPEP 2112.01.
Regarding claim 88, the purified peptide as taught by the combination of the cited is less than 30 amino acid residues (see as detailed previously above, referring to the tryptic fragment). 

Claims 69, 73, 74, 77 and 87-88are rejected under 35 U.S.C. 103 as being unpatentable over Kuwana et al., Differences in autoantibody response to Th/To between systemic sclerosis and other autoimmune disease, Ann. Rheum Dis., 61, (2002), p. 842-846 in view of Eder et al., Kipnis et al., The analysis of antinuclear and antinucleolar autoantibodies of scleroderma by radioimmunoprecipitation assay, Arthritis and Rheumatism, 33(9) (1990), p. 1431-1437 and Zuk, US Patent No. 4,208,479 (IDS entered 09/17/2020).
Although the combination of the cited art as indicated above teaches the components of the kit substantially as claimed and as such is considered to read on the claimed invention with respect to claim 69, in the interest of compact prosecution the present grounds of rejection is also made regarding the terminology “kit”.
As discussed above, Kuwana et al. and the cited art fails to use the terminology “kit”. 
However, the advantages of packaging together necessary reagents in kit form were well known in the art at the time of the invention. 
For example, Zuk et al. teach that in performing assays it is a matter of substantial convenience, as well as providing significant enhancement in accuracy to provide the reagents combined in a kit (column 22, lines 20-68).
Therefore, it would have been further obvious (in addition to analyses as discussed in detail previously above) to one of ordinary skill in the art to package together the reagents of Kuwana et al. and the cited art, in the form of a kit for convenience, improvement in accuracy, and/or for the purpose of commercial sale. 

Response to Arguments
Applicant's arguments filed 06/29/2021 have been fully considered but they are not persuasive for the following reasons:
Regarding the previous objection to claim 69, see as indicated previously above, the objection is withdrawn in response to amendments to the claims. Further, due to reconsideration claim 1 is examined as indicated above.
Regarding the rejection of claims under 35 U.S.C. 112(a), Applicant indicates amendments to claim 69 in order to overcome rejection. However, see as discussed in detail above, even as amended to omit that the peptide may be a variant, the claims encompass peptide that is any peptide comprising 7 contiguous residues or more from any of the sequences recited at the claim. The claim fail to limit to any particular 7 residues necessary for achieving the desired functional ability recited by the claims. 
Applicant argues a person having ordinary skill would be able to readily determine whether any given peptide is a member of the claimed genus of peptides, arguing this is because such a determination does not require more than common knowledge and skill in the art to determine whether a peptide contains at least 7 contiguous residues of SEQ ID NO. 85.
However, this argument is not persuasive. The issue raised by the pending rejection is not whether an ordinarily skilled artisan can determine peptides having 7 contiguous residues in common with SEQ ID NO. 85; rather the issue is that Applicant has not demonstrated possession of the entire genus of claimed peptides that confer the recited functional ability as claimed. It is not readily predictable that any and all peptides having 7 contiguous residues from SEQ ID NO. 85 will readily exhibit the required functional ability in terms of the recited binding (or diagnosis). Further, the claims are not limited to SEQ ID NO. 85.

Regarding remarks at page 12, although claim 69 is no longer dependent from claim 1, see as discussed above, claim 1 (upon reconsideration) is examined. 
Regarding the rejection of claims as anticipated under 35 U.S.C. 102 by Santa Cruz Biotechnologies (remarks pages 12-15), see as indicated previously above, the rejection is withdrawn. As such argument specific to this reference are moot. See the new grounds set forth in detail above. 
Similarly regarding the previous rejection of claims under 35 U.S.C. 102 as anticipated by MyBioSource (remarks page 15-16) and the rejections of claims under 35 U.S.C. 103 as obvious over van Eenenaam et al. and the cited, the rejections are withdrawn. As such, the remarks specific to this reference are moot. See new grounds set forth in detail above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN J MARCSISIN/            Primary Examiner, Art Unit 1641